DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This Office Action is in response to Applicant's arguments filed on June 3, 2022. Claim(s) 1-23 are pending. Claim(s) 13-19 are withdrawn. Claim(s) 1-12 and 20-23 are examined herein insofar as they read on the elected invention.

Response to Arguments
	Applicant’s amendments/arguments regarding the 103 rejection of claims 1-12 and 20-23 as being unpatentable over Rathmacher (US 2016/0346238) of record in view of Devinci (“Fasted Training and HMB”, 2016) of record have been fully considered.
 	Applicant argues:
		The claims have been amended to point out that combining HMB with intermittent fasting results in additional, enhanced and/or accelerated fat loss as compared to (1) fat loss achieved with HMB alone or (2) intermittent fasting alone. Nothing in Rathmacher suggests that HMB should be used with intermittent fasting. Devinci suggests use of HMB during fasted training in order to preserve muscle. Nothing in Devinci teaches or suggests that using HMB during fasting accelerates fat loss as compared to fasting alone or HMB administration alone, especially as Devinici does not teach use of HMB for fat loss.

		One of skill in the art would not review Rathmacher and Devinci and believe that combining the two methods of achieving fat loss would result in achieving superior fat loss, as defined as additional, enhanced or accelerated fat loss as compared to the fat loss seen with HMB alone or intermittent fasting alone. 
 	Regarding the arguments above, Examiner notes that as set forth on record in the previous Office action, Rathmacher teaches a method of administering HMB to enhance or promote lipolysis, increase adipocyte fat oxidation, induce adipocyte and muscle mitochondrial biogenesis, increase energy expenditure, decrease total body weight and increase body fat loss. While Rathmacher teach these effects are seen with or without caloric restriction, the reference does not explicitly teach a patient population that is fasting intermittently. The skilled artisan would know that a teaching of “with caloric restriction” encompasses intermittent fasting. The Devinci reference was employed to demonstrate that intermittent fasting assists with fat loss (1st paragraph). Moreover, Devinci teaches the intake of HMB capsules (500mg) in combination with fasted training days. Thus the skilled artisan would find that a patient population undergoing intermittent fasting while administered HMD would experience enhanced fat loss.  
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
MPEP, KSR teaches us that under the right circumstances, “obvious to try” can indeed be the basis for a proper conclusion of obviousness. The attorney’s argument fails to account for KSR, which is a Supreme Court case. MPEP 2144.05(II)(B) states: Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
The argument does not provide a reasonable basis to conclude that the examiner failed to establish a prima facie case of obviousness.
 	Moreover, the reason or motivation to modify a reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. While there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention. MPEP 2144 Sources of Rationale Supporting a Rejection Under 35 U.S.C. 103. /www.uspto..qov/web/offices/pac/mpep/documents/2100 2144.htm>. 	
	The maintained/modified rejections are made in the Final Office action below as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	
 	Claims 1-12 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rathmacher (US 2016/0346238) of record in view of Devinci (“Fasted Training and HMB”, 2016) of record.
 	Rathmacher teaches a method of administering HMB to enhance or promote lipolysis, increase adipocyte fat oxidation, induce adipocyte and muscle mitochondrial biogenesis, increase energy expenditure, decrease total body weight and increase body fat loss. These effects are seen with or without caloric restriction and without requiring exercise [0040].
 	Rathmacher teaches HMB in any form may be incorporated into the delivery and/or administration form in a fashion so as to result in a typical dosage range of about 0.5 grams HMB to about 30 grams HMB [0049].
 	Rathmacher teaches while any form of HMB can be used HMB is selected from the group comprising a free acid, a salt, an ester, and a lactone. HMB esters include methyl and ethyl esters. HMB lactones include isovalaryl lactone. HMB salts include sodium salt, potassium salt, chromium salt, calcium salt, magnesium salt, alkali metal salts, and earth metal salts [0042].
 	Rathmacher does not specifically teach wherein the patient population is intermittently fasting.
 	Devinci teaches intermittent fasting assists with fat loss (1st paragraph).
 	Devinci teaches the intake of HMB capsules (500mg) in combination with fasted training days (last paragraph of blog). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have known that the administration of HMB is useful in enhancing fat loss with and without caloric restriction as taught by Rathmacher. The skilled artisan would have expected, with a reasonable degree of success, that intermittent fasting is considered a type of caloric restriction. Moreover, Devinci provides further motivation that intermittent fasting assists with fat loss and teaches the combination of HMB with that of fasting.  
 	Regarding the limitations of claims 20-23, based on the teachings of Rathmacher and Devinci, the skilled artisan would have known that fat loss is enhanced with the administration of HMB in combination with caloric restriction, namely intermittent fasting.
  	Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 

Conclusion
Claims 1-12 and 20-23 are not allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not
mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627